Citation Nr: 0013138	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to September 2, 1996, 
for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran was a prisoner of war (POW) of the Japanese 
government during that part of his recognized service in 
World War II.  He died in May 1986.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The 1987 RO determination granting entitlement to death 
pension rather than service-connected death compensation was 
not appealed.

2.  The RO in June 1998 reviewed the appellant's death 
compensation claim and granted service connection for the 
cause of the veteran's death based upon liberalizing VA 
regulation issued in July 1994 but effective from August 
1993; it was determined that the effective date for cause of 
death was September 2, 1996, a year prior to the date that 
appellant's claim was received.

3.  There was no earlier application from the appellant for 
cause of death based on review of liberalized criteria or 
review initiated by VA, she is not shown to have been 
incapable of submitting a claim.

4.  There were no service-connected disabilities at the time 
of the veteran's death in 1986; he was in receipt of 
nonservice-connected disability pension continuously from 
1982 to his death. 


CONCLUSION OF LAW

The criteria for an effective date, prior to September 2, 
1996, for entitlement to service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.105, 3.114, 
3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran in his lifetime had established entitlement to 
nonservice-connected disability pension.  His entitlement 
from 1982 remained in effect until his death in May 1986.  
The rating decision grating entitlement noted that recent VA 
examination found no residuals of beriberi.  The death 
certificate shows that the cause of death was related to a 
cardiovascular disease.  

The appellant's application for burial benefits and death 
compensation/pension received in June 1986 did not indicate 
that she sought to establish service connection for the cause 
of the veteran's death.  Her entitlement to death pension was 
established from June 1986 after she provided the RO with 
additional information. 

The claims file includes a VA Form 20-822a, "CONTROL 
DOCUMENT AND AWARD LETTER," dated June 2, 1987, mailed to 
the appellant at her address of record.  On the form there 
was a reference to VA Form 21-6895, "DEATH PENSION ORIGINAL 
AWARD".  



There was a VA Form 21-6798d "DEATH AWARD" in the claims 
file completed in May 1987 that included information that 
corresponded to that reported on the VA Form 20-822a.  It was 
checked on the death award form that a Form 21-6895 was an 
attachment with the VA Form 20-822a.  Additional handwritten 
information noted that a copy of the award decision was 
furnished to a service organization and that there was no 
indication of entitlement to service-connected death shown.  

The record shows that the appellant in 1987 filed information 
required to establish entitlement to improved VA pension 
benefits.  Thereafter, she corresponded regularly with the RO 
through 1997 to continue her eligibility for death pension by 
providing the required information.  She was granted special 
monthly pension in 1997.  In mid 1997 the RO advised her of 
an overpayment of benefits and the process for requesting a 
waiver.

On September 2, 1997, the RO received the appellant's letter 
dated August 19, 1997 wherein she asked for dependency and 
indemnity compensation (DIC) based on the veteran's death 
from "service connected ailments".  She noted he had been a 
POW and had heart disease.

The RO in June 1998 granted service connection for the cause 
of the veteran's death based upon his POW status and heart 
disease.  The RO considered records from Central Luzon 
Doctors' Hospital and the death certificate.  Of record was 
an affidavit dated in 1997 from a POW comrade who recalled 
the veteran having had as a POW "what is called as WET 
BERIBERI" with the "characteristic symptoms" of swelling 
of the lower extremities.  





The RO in July 1998 notified the appellant of the 
determination and the effective date for payment of DIC.  In 
disagreement with the effective date she asserted, in 
essence, that the July 1994 effective date of the 
liberalizing regulation should be the date for her DIC.  

The representative in March 2000 argued, in essence, that VA 
was obligated to inform her of potential benefit entitlement 
and that each of her submissions to VA should have been 
considered as potential DIC claims.


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.


Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.


Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Subject to the provisions of §§ 14.626  through 14.637 of 
this title, claimants are entitled to representation of their 
choice at every stage in the prosecution of a claim.
38 C.F.R. § 3.103.

A recognized organization, attorney, agent, or person 
properly designated to represent a claimant or appellant will 
be recognized as the representative of his or her survivors 
for a period of one year following the death of the claimant 
or appellant.  


The provisions of this section do not apply to any survivor 
who has appointed another representative in accordance with 
these rules or who has indicated in writing that he or she 
does not wish to be represented by the claimant's or 
appellant's representative. Written notice that a survivor 
does not wish to be represented by the claimant's or 
appellant's representative will be effective when received by 
the agency of original jurisdiction or, if the case has been 
certified to the Board for appellate review, by the Board of 
Veterans' Appeals.  38 C.F.R. § 20.611; amended 62 Fed. Reg. 
55169, Oct. 23, 1997.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:

Avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, any 
other nutritional deficiency, psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes.

Note: For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c).  The amendment to section 3.309 adding 
that beriberi heart disease included ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity was effective August 24, 1993.  59 
Fed. Reg. 35464-465 (July 12, 1994).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the 
Board of Veterans' Appeals which was not considered by the 
Board in its decision and was referred to the agency of 
original jurisdiction for consideration as provided in Sec. 
20.1304(b)(1) of this chapter.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished.

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation. If it is not indicated that any person would be 
entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate 
application form will be forwarded to the preferred 
dependent. Notice of the time limit will be included in 
letters forwarding applications for benefits.  38 C.F.R. 
§ 3.150.




A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by Sec. 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. (See Sec. 3.400(c) concerning effective 
dates of awards.)

A claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits, and a 
claim by a surviving spouse or child for death pension will 
be considered to be a claim for death compensation or 
dependency and indemnity compensation and accrued benefits.  
38 C.F.R. § 3.152.

"Notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  38 C.F.R. § 3.1(q).


Analysis

Initially, the Board finds that the appellant's claim for an 
earlier effective date is a plausible one and, therefore, 
well grounded. 




Upon review of the written argument it appears there is no 
dispute that an appeal was not filed following notification 
of the determination in 1987 wherein the RO granted 
entitlement to death pension and in essence denied service 
connection for the cause of the veteran's death.  After the 
appellant was notified by letter dated in early June 1987, 
there is no correspondence of record that could reasonably be 
interpreted as expressing disagreement with the RO's action. 

In the Board's opinion, the record includes substantial 
evidence to confirm that VA in 1987 advised the appellant 
that the decision was adverse in a form letter that explained 
her death pension entitlement.  Another form she received, 
Form 822a, included a notice of appellate rights and appeal 
rights.  The claims file included a worksheet for the 
original death pension award form letter that noted there was 
no evidence of service-connected death.  The version of the 
VA Form 21-6895 used at that time advised the claimant of her 
death pension award included printed information advising her 
that evidence did not show a service-connected death.  The 
information provided advised her to submit such evidence to 
have the claim reconsidered.  

Although the form may have included information not 
applicable to her at the time, the numbered form clearly 
provided notice of benefits denied.  Other forms included 
appeal rights.  The appellant's address of record appeared on 
all the pertinent forms.  38 C.F.R. § 3.1(q).  The appeal 
notice was a separate attachment to the VA form letter 822a.  
Unfortunately, from a review of the claims folder there 
appears to be no plausible basis to find that the appellant's 
claim for death benefits was not considered as a claim for 
compensation as well as pension which the applicable 
regulation clearly required.  

In view of the contemporaneous VA correspondence, it does not 
appear that an argument regarding due process in VA's duty to 
consider, inform or assist can be sustained.  There is 
evidence that VA advised her adequately that her claim was 
allowed for death pension but not service-connected death 
compensation.  She has not argued that she was misled through 
award letters and administrative due process appears to have 
been provided. 

Although not all the documents discussed herein were in the 
claims file, the case law has defined a presumption of 
regularity to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties".  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level.  There is no evidence or argument sufficient 
to rebut the presumption of regularity in RO operations when 
her death claim was initially considered.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided her a 
summary of her death pension entitlement, denial of service-
connected death benefits and appeal rights.  In this case her 
initial death pension entitlement was established by the RO 
in 1987 retroactive to 1986.  There is nothing contained in 
the record to indicate that anything unusual happened as to 
the location of the record which would have prevented the RO 
from following its usual procedures.  

Indeed, the record appears to confirm that the usual 
procedures were followed.  That is, the claim was considered 
for entitlement to death compensation and death pension as 
required by regulation.  She was notified that she was not 
entitled to service-connected death benefits and given notice 
of appeal rights.

The Board finds no merit in the representative's argument 
that VA was obligated to review each of the appellant's 
submissions over the years as a claim for death compensation.  
Reading Akles v. Derwinski, 1 Vet. App. 118 (1991) liberally 
does not support the facts of this case.  It was the 
essential holding in Akles that it was not necessary for a 
claimant to argue with precision the statutory or regulatory 
basis for a claim.  However this does not relieve the 
claimant of identifying the benefit sought.  None of the 
correspondence prior to the August 1997 letter referred to by 
the representative contains any statement that could be 
interpreted as a claim for DIC based on service-connected 
death or an intention to apply for the benefit.  38 C.F.R. 
§ 3.155.  

Thus there was no pending claim coinciding with the effective 
date of the liberalizing regulation.  Therefore, the 
essential focus must be given to the application of 38 C.F.R. 
§ 3.114 in the general framework of effective date 
determinations.  The basic provisions of the regulations 
applicable to effective date determinations are consistent as 
they provide for an effective date from the later of the date 
of receipt of claim or when entitlement arose after final 
disallowance, except where otherwise provided.  

Here the application for service-connected death was received 
several years after the effective date of the liberalizing 
regulation relied on.  Service connection for the fatal 
cardiovascular disease was based upon the veteran's POW 
status during World War II and the evidence of relevant 
symptoms at that time reported by a POW comrade in 1997.  
There was no other plausible basis for service connection 
given that the record did not show cardiovascular disease 
until many years after service.  
Thus the claim was granted under the liberalized regulation 
for which the effective date was August 24, 1993, and under 
the applicable regulations there was no basis for an earlier 
effective date for service connection.  See 59 Fed. Reg. 
35465, July 12, 1994, amending 38 C.F.R. §§ 3.309(c).

In summary, the RO granted service connection for cause of 
death from September 1996 based upon consideration of a claim 
filed in late 1997.  There was no pending claim earlier and 
under the circumstances the decision represented the correct 
application of 38 C.F.R. § 3.114 and other applicable 
regulatory criteria to the evidence in determining the 
effective date.  DIC was properly paid from the month 
immediately following the September 1996 effective date.  
38 U.S.C.A. § 5111.

There is no additional entitlement shown based upon a correct 
application of the relevant law and regulations for the Board 
to grant the benefit sought.  The appellant has not cited any 
legal authority, statute, regulation, or Court case that 
would permit a grant of the benefits requested on appeal.   
She seeks entitlement to coincide with the July 1994 
publication dated, but given the facts of this case, there is 
no basis for entitlement earlier than established by the RO.  
Although the effective date was earlier that the publication 
dated for the amendment to section 3.309(c), the first 
correspondence of significance was from the appellant several 
years later in 1997, so under section 3.114 the effective 
date could be no earlier than a year prior to the date of 
claim.

The argument that VA did not inform the appellant of 
potential entitlement cannot be favorably considered given 
the facts of this case.  This could be interpreted as an 
argument for equitable relief or tolling.  However, the Board 
must point out that the VA General Counsel in VAOPGCPREC 17-
95 held, in essence, that the doctrine of equitable tolling 
may not be applied solely for the purpose of granting an 
earlier effective date for an award, when tolling is not 
necessary to preserve the underlying claim.  

The General Counsel observed that a claim merely seeking an 
earlier effective date would be cognizable, if at all, only 
under the doctrine of equitable estoppel and not on the basis 
of equitable tolling where filing requirements do not relate 
to a "statutory time period for filing a claim against the 
U.S. Government".  

Further, it was noted therein, as in this case, a DIC claim 
may be brought at any time with the amount of the award 
governed by applicable effective date provisions.  Thus, 
equitable tolling was not necessary to preserve a right to 
receive DIC benefits.  The General Counsel noted however that 
such benefits could be awarded under a court's general equity 
authority or the VA Secretary's authority to grant equitable 
relief under 38 U.S.C.A. § 503(a) which is within the sole 
discretion of the Secretary.  See, for example, McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Erspamer v. 
Brown, 9 Vet. App. 507, 511-12 (1997).  The Board is bound by 
the precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

There is no argument that the appellant received erroneous 
advice from a government employee.  Even if this were the 
case, it appears well settled that erroneous advice of a 
government employee cannot estop the government from denying 
benefits.  See, for example, Bone v. Brown, 9 Vet. App. 446 
(1996); Walker v. Brown, 8 Vet. App. 356 (1995).  To the 
extent the appellant relies upon 38 U.S.C. § 7722(c) as a 
basis for imposing general notification duties on VA, the 
Board has not been directed to any case law imposing such a 
duty on VA. Cf. Costantino v. West, 12 Vet. App. 517, 520-21 
(1999) cited for its persuasive rationale in Baker v. 
West, No. 98-20 (U.S. Vet. App. Oct. 29, 1999), see also 
Wells v. Principi, 3 Vet. App. 307 (1992). 


In summary, the RO correctly assigned the September 2, 1996 
effective date for DIC based upon consideration in June 1998 
of the appellant's application to establish service 
connection for the veteran's death.  The claim was, in 
essence, a reopened claim for death compensation presented on 
her own initiative in correspondence received at the RO in 
September 1997.  The decision represented the correct 
application of 38 C.F.R. § 3.114 and other applicable 
regulatory criteria to the evidence and there is no other 
basis for the Board to grant the benefit sought. 


ORDER

Entitlement to an effective date earlier than September 2, 
1996, for service connection for the cause of the veteran's 
death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

